SPONSORED RESEARCH AGREEMENT


This SPONSORED RESEARCH AGREEMENT (“Agreement”), is entered into effective
January 12, 2007, by and between ROSWELL PARK CANCER INSTITUTE CORPORATION
(“Sponsor”), Elm & Carlton Streets, Buffalo, NY 14263 and CLEVELAND BIOLABS,
INC. (“CBL”).


WHEREAS, CBL is a biomedical research organization, engaged primarily in
research and development of compounds, drugs, vaccines and other health care
preventive and therapeutic materials relating to cancer and radiation biology;
and


WHEREAS, CBL employs researchers with training and expertise in these areas for
the purpose of conducting research and studies in order to identify, discover
and develop technologies and inventions and to enter into relationships with
academic medical centers and cancer research facilities to conduct clinical
research studies; and


WHEREAS, Sponsor is a National Cancer Institute-designated Comprehensive Cancer
Center, which sponsors and conducts clinical trials of investigational drugs,
devices and processes relating to the treatment, diagnosis and prevention of
cancer and related conditions, which clinical trials are submitted for approval
to Sponsor’s Institutional Review Board (“IRB”) and are managed and administered
by its Office of Clinical Research Services (“OCRS”); and


WHEREAS, Sponsor is, and CBL is to be, located on the Buffalo Niagara Medical
Campus, in Buffalo, New York, which provides excellent proximity to facilitate
collaborations in each party’s principal areas of research; and


WHEREAS, Andrei Gudkov, Ph.D., the Chairman of Sponsor’s Department of Cell
Stress Biology and Senior Vice President for Research Development, has played a
primary role as an investigator on several of CBL’s most promising research
projects in which Sponsor has a research interest; and


WHEREAS, Sponsor and CBL anticipate entering into a separate agreement governing
the licensing of certain technologies from Sponsor to CBL (the “License
Agreement”); and


WHEREAS, Sponsor and CBL believe there to be a unique synergy in their
respective capabilities of developing and providing treatment to cancer patients
using innovative biomedical approaches; and


WHEREAS, Sponsor and CBL desire to enter into this Agreement to provide the
terms and conditions upon which Sponsor will provide funding for CBL to conduct
research studies for individual study projects of interest to Sponsor and to
further collaborative research and educational opportunities with Sponsor’s
faculty and staff.



--------------------------------------------------------------------------------


 
Now, therefore, the parties agree as follows:


1. Grant Funding. Sponsor shall provide a funding grant (the “Grant”) to CBL in
the total amount of Three Million Dollars ($3,000,000.00) to be used by CBL as
outlined in this Agreement and to support its overhead infrastructure relating
to the activities outlined in this Agreement. Such Grant funds shall be
distributed in accordance with the schedule attached as Exhibit 1. The Grant
fund installment to be released April 1, 2008 shall be released upon attainment
of pre-agreed milestones showing progression of research, provided, however, the
parties may agree upon alternative allocation of funds to other programs of CBL
where research progress is more likely. CBL shall use Grant funds to pay for
direct and indirect costs of the activities described below, including overhead
necessary to support such activities and for general overhead of CBL meeting the
requirement of reasonableness and business necessity:


a. to continue CBL’s primary research programs in cancer treatment, radiation
biology and radiation injury protection, cancer prevention, development of
treatment modalities and compounds and innovative therapeutic approaches to
supportive care by tissue protective agents pioneered by CBL (“Research
Activities”);
b. to collaborate with Sponsor on research studies, programs and initiatives of
mutual interest and to provide Sponsor with the right of first refusal to
conduct studies and trials emanating from CBL’s Research Activities at Sponsor’s
facility as the primary site, provided that Sponsor’s facilities are an
appropriate location for such activities (“Collaborative Activities”); and
c. to provide training and educational opportunities for students of Sponsor’s
graduate education programs, as well as other science and translational research
trainees both at CBL’s facility and Sponsor’s campus and to provide consulting
services to Sponsor in connection with its small molecule drug screening,
without charge (other than out-of-pocket costs incurred by CBL), upon reasonable
request of Sponsor (“Educational and Consultative Services”).


While the purpose of this Agreement, and Sponsor’s funding of CBL’s programs, is
to encourage and to facilitate CBL’s Research Activities of interest to Sponsor,
to enhance Collaborative Activities, and to promote Educational and Consultative
Services for Sponsor’s faculty and staff members, the Parties acknowledge that,
by entering into this Agreement, Sponsor is under no obligation to propose any
studies to CBL and CBL is under no obligation to accept any studies proposed by
Sponsor.


2. Research Activities. CBL’s basic research shall be conducted in accordance
with CBL’s policies and rules governing its research activities. Any studies or
trials conducted by CBL with Grant funding pursuant to this Agreement shall be
referred to hereafter as the “Sponsored Studies”. CBL will disclose to Sponsor
the specific details of each proposed Sponsored Study at least sixty (60) days
before such study will commence. CBL shall review the details of the proposed
study with Sponsor’s senior scientific leadership to determine appropriateness
for utilization of Grant funding for such study, and shall notify CBL of any
proposed modifications within thirty (30) days following disclosure by CBL of
the details relating to the proposed study. CBL shall provide written research
result reports and status updates to Sponsor on Research Activities funded by
Grant funds under this Agreement, not less often than annually and upon any
substantial modifications of any Sponsored Study, such reports to be subject to
confidentiality requirements binding Sponsor’s personnel.


1

--------------------------------------------------------------------------------


 
3. Collaborative Activities. CBL agrees that, subject to Section 12, for
Collaborative Activities related to treatment of cancer patients, it will use
commercially reasonable efforts to facilitate establishment of collaborative
relationships for such research with Sponsor’s faculty, to the extent that such
relationships are appropriate or suitable for collaboration with Sponsor.


With respect to any trials emanating from CBL’s Research Activities (regardless
of whether such trials are “Sponsored Studies”, as that term is defined above),
CBL shall provide Sponsor the right to be the primary site for such trial. CBL
shall provide Sponsor with all requirements (including, without limitation,
financial, timing, facilities, and regulatory requirements) appropriate and
feasible to conduct such trial so that Sponsor can evaluate whether it will be
appropriate and feasible to conduct each such study at Sponsor’s facility
utilizing Sponsor’s faculty and clinical trial resources. Sponsor shall advise
CBL within thirty (30) days as to whether it desires to have the trial conducted
at its facility, and in those instances in which Sponsor so desires, it will
identify the principal investigator (“Investigator”) from Sponsor’s faculty; who
will confer with CBL to develop proposed trial objectives, activities, costs and
timelines.  Studies and trials conducted at Sponsor’s facilities shall be
considered “Collaborative Studies”. CBL and Sponsor shall jointly prepare
budgets and protocols for Collaborative Studies. CBL shall allocate funds (Grant
funds in the case of Sponsored Studies) to cover the parties’ expenses relating
to Collaborative Studies in accordance with the jointly prepared budgets. The
parties agree to negotiate the terms of Collaborative Studies in good faith and
in accordance with the customs of the industry. Such terms shall describe the
scope of work, delineation of responsibilities, funding, ownership of data, and
rights relating to publications and intellectual property. If Sponsor is unable
or declines to have a trial conducted at its facility, CBL may enter into
agreements with third-parties to conduct the study on terms that are no more
favorable to the third party than those offered to Sponsor. In the event that
CBL seeks to pursue trials at several sites or locations, the foregoing shall
not preclude CBL from contracting with other sites to conduct such trials. CBL’s
obligation to offer Sponsor the right to conduct studies shall not apply to any
studies that were initiated or developed by CBL prior to execution of this
Agreement.


With respect to any Collaborative Studies involving human or animal subjects,
the parties agree to conduct such studies in compliance with any and all
applicable federal, state, and local laws, regulations and guidelines, good
clinical practices, and specifically in accordance with the applicable Statement
of Investigator, U.S. Food and Drug Administration (FDA) Form 1572, as described
in 21 C.F.R. 312.53, which Investigator will complete, sign, and deliver to
Sponsor prior to the commencement of a study at CBL (unless the study is a
non-U.S. or device-related study in which a Form 1572 is not required). A copy
of each signed Investigator’s statement and any protocol amendments will be
maintained in the files of each party. The scope and nature of any Collaborative
Studies to be performed in which human subjects are involved (or may be
involved), will be developed collaboratively by Sponsor and CBL. The protocol
will detail the clinical research activities and responsibilities to be
undertaken, pursued, and followed by CBL. The protocol will be considered final
after it is signed by Sponsor, CBL and the Investigator and approved by the
pertinent IRB and/or Ethics Committee (“EC”) (hereinafter, the “IRB/EC”).
Thereafter, the protocol may be amended only by prior written consent of Sponsor
and of CBL and subsequent approval by the pertinent IRB/EC or other governing
regulatory authorities.


2

--------------------------------------------------------------------------------


 
4. Educational and Consultative Services. CBL will provide training and
educational opportunities for students of Sponsor’s graduate education programs,
as well as other science and translational research trainees both at CBL’s
facility and Sponsor’s campus. CBL faculty will participate in Sponsor’s
symposia, educational programs, science advisory and training committees, as
reasonably requested and upon reasonable notice provided by Sponsor, with due
respect for existing commitments and obligations of CBL’s personnel. CBL will
also provide consulting service to Sponsor in connection with its small molecule
drug screening, without charge (other than out-of-pocket expenses incurred by
CBL), upon request of Sponsor.


5. Role of Sponsor Personnel. The parties acknowledge that Andrei Gudkov, Ph.D.
is the Chairman of Sponsor’s Department of Cell Stress Biology and Senior Vice
President for Research Development, and is also a consultant and equity owner of
CBL. Dr. Gudkov shall participate in research activities of CBL in his capacity
as an officer and employee of CBL on his personal time and not on his employment
time with Sponsor. Dr. Gudkov may participate in Collaborative Activities
between Sponsor and CBL, and shall do so exclusively in his capacity as an
employee and faculty member of Sponsor subject to the terms and conditions of
the License Agreement and Section 16.


6. Term. This Agreement shall be effective as of the date it is signed by both
parties and shall continue for an initial period of five (5) years unless
terminated in accordance with the provisions set forth in Paragraph 15
(Termination of Agreement). Renewal and extension of this Agreement may occur at
any time with the written consent of both parties.


7. Confidential Information.


Study data, reports and/or information directly arising from the Research
Activities conducted by CBL, including any studies related thereto, will
constitute Confidential Information and will not be provided by CBL to any
parties not involved in the conduct of the study other than (a) Sponsor; (b) in
confidence to the IRB/EC and SRC (Scientific Review Committee); (c) as permitted
by Paragraph 8 (Publication) of this Agreement; (d) in the course of any study,
as necessary, in Sponsor’s reasonable medical judgment for the care of any
patient participating in the study; (e) as is necessary or appropriate to
satisfy CBL’s reporting obligations pursuant to regulations promulgated by the
Securities and Exchange Commission, any securities exchange or quotation
service, or such other governmental or quasi-governmental authority to which CBL
is subject; (f) as required by law pursuant to a court order, subpoena or
similar document compelling disclosure or necessary for protection of the
disclosing party’s interests against lawsuits, allegations of scientific
misconduct, conflict of interest actions, patent infringement and interference
proceedings and similar circumstances, provided prior notice of such compelled
disclosure is given to the other party in sufficient time to permit such party
to pursue a protective order.


3

--------------------------------------------------------------------------------


 
Except as otherwise permitted under this Agreement, each party agrees to
maintain in confidence all of the Confidential Information and not disclose or
disseminate it to any third party or use it for any purpose other than the
performance of research activities and in furtherance of the purposes of this
Agreement. Except as otherwise permitted under this Agreement, such Confidential
Information shall be disclosed only on a need-to-know basis and only to a
party’s employees and agents, to other required group members (e.g., Clinical
and Scientific Protocol Review Committee, Data Safety Monitoring Boards, Legal
Departments). The foregoing obligation of nondisclosure shall survive
termination or expiration of this Agreement for a period of five (5) years.
Confidential Information does not include information that:


(a) is or becomes publicly available through no fault of the disclosing party;
 
(b) is known to the disclosing party prior to disclosure hereunder, as shown by
prior written records;


(c) is necessary to obtain IRB/EC approval of a study or that must be included
in any patient’s written informed consent form.


(d) can be documented to have been independently developed by the disclosing
party by someone without access to Confidential Information and not involved in
the study to which the Confidential Information relates and without use or
reference to the Confidential Information;


(e) is published by the disclosing party or its employees in accordance with
Paragraph 8 (Publication) herein; or


(f) is required for purposes of securing patents or research grants, provided
that the party seeking to secure a grant or patent provides the other party with
thirty (30) days advance notice prior to disclosing information to secure such
grant or patent.


4

--------------------------------------------------------------------------------


 
8 Publication. CBL will retain ownership of data generated by its Research
Activities and shall retain the right to determine whether to publish results of
its Research Activities. Notwithstanding the foregoing, the parties agree that
results of Sponsored Studies and Collaborative Studies are intended to be of
publishable quality and Investigators employed by Sponsor or by CBL are
permitted to present at symposia, national or regional professional meetings and
to publish in journals, theses or dissertations, the methods and results of the
research or the study in a manner coordinated by and among the contributing
Investigators. CBL understands and agrees that participation in a study may
involve a commitment to publish the data from the study in a collaborative
publication with other Investigators prior to publication or public presentation
of efficacy and safety results. Before either party makes any publication or
other public disclosure of any technology or data developed in connection with
the Sponsored Studies or Collaborative Studies, the party proposing such
disclosure will send the other party a copy of the information to be disclosed,
and will allow the other party sixty (60) days from receiving it to determine
whether the information to be disclosed contains subject matter for which patent
protection should be sought before disclosure, or otherwise contains
Confidential Information of the reviewing party. The party proposing disclosure
will be free to proceed with the disclosure unless before the expiration of such
sixty (60) day period, the reviewing party notifies the party proposing
disclosure that the disclosure contains (1) subject matter for which patent
protection should be sought and/or (2) Confidential Information of the reviewing
party, and the party proposing publication will then delay public disclosure of
the information of an additional period to be mutually agreed upon to permit the
preparation and filing of a patent application on the subject matter to be
disclosed or for the parties to determine a mutually acceptable modification to
the publication to protect adequately the Confidential Information of the
reviewing party. The party proposing disclosure will afterwards be free to
publish or disclose the information. The determination of authorship for any
paper will be in accordance with accepted scientific practice. At least one
reprint of each published paper should be submitted to the Sponsor. CBL will not
enter into any arrangements with third-parties that permit the third party to
edit, modify, or delay any publication covered by this provision or restrict the
publication rights set forth in this Agreement without the prior written consent
of Sponsor. CBL shall ensure that anyone listed on a research paper should
accept full responsibility for ensuring that he/she is familiar with the
contents of the paper and can identify his/her contribution to it. The
contribution of formal collaborators and all other others who directly assist or
indirectly support the Research should be properly acknowledged.  Sponsor should
be notified in advance when study results might be published, publicized or
disseminated.
 
9. Location of CBL Business. As further consideration for the grant funding
provided hereunder by Sponsor, CBL agrees that it will locate its headquarters
and research facilities at the Buffalo Niagara Medical Campus, specifically at
73 High Street, Buffalo, NY, and that it shall, during the term of this
Agreement, maintain a majority of its research and in-house commercial
activities within the Western New York region. Additionally, during the term of
this Agreement, CBL will use commercially reasonable efforts to maintain a
majority of the commercial activity that it contracts to third-parties within
the Western New York region. The purpose of this representation is to maximize
opportunities for collaborative research and discovery between Sponsor and CBL,
and also to enhance job creation activities in Western New York in recognition
of the role played by the New York State Government in facilitating this
Agreement.


5

--------------------------------------------------------------------------------


 
During the period of time in which CBL’s activities are located at the Buffalo
Niagara Medical Campus CBL shall have access to Sponsor’s core laboratory
resource facilities at Sponsor’s standard fee schedule.


10. Independent Contractors. CBL shall act as an independent contractor of
Sponsor and shall not be construed for any purpose as the partner, agent,
employee, servant, or representative of Sponsor. Sponsor is not responsible for
any employee benefits, pensions, workers’ compensation, withholding, or
employment related taxes as to CBL. CBL shall not enter into any contract or
agreement with a third party that purports to obligate or bind Sponsor, and
Sponsor shall not enter into any contract or agreement with a third party that
purports to obligate or bind CBL.


11. Third Party Beneficiaries. No party, other than Sponsor and CBL shall be
entitled to any rights whatsoever by virtue of the relationships created by or
arising under this Agreement, including, without limitation, rights as a third
party beneficiary.


12. Pre-Existing Obligations. Sponsor acknowledges the existence of a license
between CBL and the Cleveland Clinic Foundation dated July 1, 2004, relating to
technology developed by CBL (the “CCF License”). Sponsor acknowledges and agrees
that the terms of this Agreement shall not require CBL to take any action or to
refrain from taking any action that would constitute a breach of the CCF
License. Sponsor further acknowledges and agrees that Sponsor shall have no
right or title to, or interest in, any development or research that is directly
subject to the CCF License.


13. Debarred Status. CBL certifies by signing this Agreement that neither it nor
its principals is presently barred, suspended, proposed for debarment, declared
ineligible, or voluntarily excluded from participation in this transaction by
any Federal department or agency. In the future, should CBL or any of its
principals be barred, suspended, proposed for debarment, declared ineligible, or
voluntarily excluded from participation, CBL will promptly notify Sponsor.
 
14. Accounting for Utilization of Funding. CBL agrees to record and document all
expenditures made utilizing Grant funding provided by Sponsor under this
Agreement, in order to permit an accurate accounting of such expenditures should
an accounting be undertaken by Sponsor as provided below. Further, within sixty
(60) days after the end of each of its fiscal years during the term of this
Agreement, CBL shall provide a written accounting to Sponsor documenting each
expenditure in excess of $10,000.00 of Grant funds provided by Sponsor under
this Agreement. Sponsor shall have the right, exercisable not more often than
twice each calendar year, to audit the books and records of CBL and to
specifically audit those records of CBL relating to receipt and expenditure of
funding provided under this Agreement. The purpose of such audit is to verify
that CBL has spent or otherwise applied such funding in compliance with the
terms of this Agreement. Such audit shall be at Sponsor’s sole cost, and shall
be undertaken upon reasonable prior written notice to CBL and in a manner so as
to minimize disruption of CBL’s business activities. CBL agrees to provide full
cooperation to Sponsor’s auditors acting under this Agreement. In the event such
audit discloses a substantial failure on the part of CBL to make expenditure of
grant funds in compliance with this Agreement, in addition to remedies for
breach of this Agreement provided under law and in this Agreement, Sponsor shall
have the right to be reimbursed by CBL for the cost of the audit disclosing such
failure. For purposes hereof, a substantial failure shall mean a failure or
series of related failures involving greater than ten (10%) percent of the funds
expended during the year being audited.


6

--------------------------------------------------------------------------------


 
15 Termination of Agreement. This Agreement is subject to termination prior to
its expiration in the event any of the following occurs:



(a)  
In the event of a breach by a party of a material provision of this Agreement,
which breach is not corrected within twenty (20) days of written notice of such
breach given by the non-breaching party, the non-breaching party may then elect
to terminate the Agreement;

(b)  
In the event of the bankruptcy or declared insolvency of a party to the
Agreement, the other party may declare the Agreement terminated;

(c)  
Automatically, if a party becomes debarred by the United States Government from
participating in Federal granting programs; or

(d)  
Upon mutual agreement of the parties to terminate the Agreement.



In the event this Agreement due to a default by CBL in its material obligations
or in the event CBL becomes debarred resulting in termination as in Section 15
(c), CBL shall repay to Sponsor all of the Grant funds paid to CBL pursuant to
this Agreement, such repayment to be made in full within thirty (30) days of
CBL’s receipt of a written demand for repayment from Sponsor. In addition,
Sponsor shall retain any and all other rights and remedies it may have under law
or equity for damages or other recourse against CBL for breach of this
Agreement.


16 Patent Rights and Inventions.


(a) It is recognized and understood that certain existing inventions and
technologies are the separate property of Sponsor or CBL and are not affected by
this Agreement, and neither party shall have any claims to or rights in such
separate inventions and technologies including, without limitation, inventions
and technologies derived from the CCF License. Any new invention, development,
or discovery under this Agreement (“Invention”) resulting from Collaborative
Activities and Educational and Consultative Services shall be promptly disclosed
in writing to both CBL and Sponsor. Inventorship of any such Invention shall be
determined in accordance with patent law, or by mutual agreement based upon the
relative contributions of the parties if the Invention is not patentable. Title
to Inventions shall reside with Sponsor if Sponsor personnel are the sole
inventors, with CBL if CBL personnel are the sole inventors (“Sponsor
Inventions”), and will be held jointly if both CBL and Sponsor personnel are
inventors (“Joint Inventions”). Protection of proprietary rights through patent
or other processes, and promotion of commercialization of jointly owned
discoveries and inventions shall be as mutually agreed by the parties.


7

--------------------------------------------------------------------------------


 
(b) CBL shall have the option to license, on an exclusive basis, the right to
develop for commercial purposes any Sponsor Inventions and Sponsor’s interests
in any Joint Inventions by notifying Sponsor within sixty (60) days after
receiving the written disclosure of Invention set forth in Section 16(a). Such
licenses will be negotiated by the parties on commercially reasonable terms.
Sponsor shall retain the right to use the Sponsor Inventions and its interests
in any Joint Inventions for academic or research purposes only.


17 Indemnification. The parties agree as follows:


(a) Each party shall indemnify, defend and hold harmless the other party,
including such party’s directors, officers, medical and professional staff,
employees (the “Indemnitees”), against any liability, damage, loss or expense
(including reasonable attorney's fees and expenses of litigation) incurred by or
imposed upon the Indemnitees or any one of them in connection with any claims,
suits, actions, demands or judgments arising out of the negligent acts or
misconduct of the party providing such indemnification.


(b) The indemnification under (a) above shall not apply to any liability,
damage, loss or expense to the extent that it is directly attributable to the
negligent activities, reckless misconduct or intentional misconduct of the
Indemnitees.


(c) Indemnification under this provision is limited to the extent permitted by
law.


(d) A party seeking indemnification under this section shall, as a condition of
receiving such indemnity, promptly notify the party from whom indemnification is
sought as to any such claim, suit or action and will cooperate in the defense of
such claim, suit or action.


(h) The provisions regarding indemnification shall survive the termination of
this Agreement for a period of five (5) years.


18. Complete Agreement, Amendment. The parties agree that this Agreement
together with the License Agreement constitutes the sole, full, and complete
agreement by and between the parties and supersedes all other written and oral
agreements and representations between the parties with respect to the subject
matter hereof. No amendments, changes, additions, deletions, or modifications to
or of this Agreement or any research project plan shall be valid unless reduced
to writing and signed by the parties. Any requests for changes or amendments or
other notices or communications concerning this Agreement should be in writing
or shall be deemed to have been given when mailed by U.S. Mail postage prepaid
or bonded courier and forwarded to the following:


8

--------------------------------------------------------------------------------




To CBL:
President and Chief Executive Officer
 
Cleveland BioLabs, Inc.
 
11000 Cedar Avenue, Suite 290
 
Cleveland, Ohio 44106
   
To Sponsor:
President and Chief Executive Officer
 
Roswell Park Cancer Institute
 
Elm & Carlton Streets
 
Buffalo, New York 14263
     
With copy to:
     
General Counsel
 
Roswell Park Cancer Institute
 
Elm & Carlton Streets
 
Buffalo, New York 14263

 
19 Binding Effect. This Agreement shall be binding upon the parties, their
successors, and assigns.


20 Waiver and Severability. Failure to insist upon compliance with any of the
terms and conditions of this Agreement shall not constitute a general waiver or
relinquishment of any such terms or conditions, and the same shall remain at all
times in full force and effect. If any part of this Agreement is held
unenforceable by a court of competent jurisdiction, such unenforceable provision
shall be reformed and enforced to the extent such court determines permissible,
and the remaining portions of the Agreement will nevertheless remain in full
force and effect.


21. Assignment. Neither party shall assign or transfer any of its rights or
obligations under this Agreement hereto without the written consent of the
other, which consent will not unreasonably be withheld, except that either party
may assign its rights and delegate its obligations to an entity that it
controls, is controlled by, or under common control with. For purposes of this
Agreement, “control” shall mean the power to control the management or policies
of an entity whether by ownership, contract or otherwise.


22 Miscellaneous Terms. CBL hereby represents, warrants and agrees as follows:


(a) CBL shall, at its sole cost and expense procure and maintain comprehensive
general liability insurance in amounts not less than one million dollars
($1,000,000) per occurrence and one million dollars ($1,000,000) annual
aggregate, and shall provide Sponsor with written evidence of the insurance and
a copy of the policy upon request. CBL will give notice to Sponsor at least
thirty (30) days prior to cancellation or non-renewal of the insurance.


9

--------------------------------------------------------------------------------


 
(b) CBL will comply with all material federal, state, local and foreign laws,
ordinances, rules and regulations applicable to the manufacture and production
of drugs, biologics and devices or shipments in interstate or foreign commerce.
 
23.  Change of Law. Notwithstanding any other provision of this Agreement, if
during the term hereof any Change of Law (defined below) results in an Adverse
Consequence (defined below), the parties agree to negotiate in good faith to
make reasonable revisions to this Agreement in order to avoid such Adverse
Consequence(s) while seeking to maintain the parties as close as possible to
their original positions despite such revisions. Upon notice by one party to the
other of such Change of Law, the parties agree that they shall attempt to
resolve the matter within thirty (30) days of such notice. If the parties cannot
agree upon renegotiated terms hereunder within thirty (30) days, then this
Agreement will terminate upon thirty (30) days notice by one party to the other
of an inability to agree.


(a) As used herein, “Change of Law” shall mean: (i) any new legislation enacted
by the federal or any state government; (ii) any new third party payor or
governmental agency law, rule, regulation, guideline or interpretation of a
previously issued law, rule, regulation or guideline, or (iii) any judicial or
administrative, order or decree.


(b) As used herein, “Adverse Consequence” shall mean a Change of Law that
prohibits, restricts, limits or otherwise affects either party's rights or
obligations hereunder in an adverse material manner.


24 Effective Upon Execution. This Agreement shall not be considered accepted,
approved, or otherwise effective until signed below by the appropriate parties.
Each of the parties hereto represents and warrants that the person signing below
on such party’s behalf has the authority to enter into this Agreement, and that
this Agreement does not violate any existing agreement or obligation of such
party


25. Non-Discrimination. CBL will comply with Title VI of the Civil Rights Act of
1964 (P.L. 88-352) and Executive Order 11246, Title IX of the Education
Amendment of 1972 (P.L. 92-318, 20 USC 1681 et seq.), Section 504 of the
Rehabilitation Act of 1973 (29 USC 794), and the Age Discrimination Act of 1975
(P.L. 4-135). CBL shall furnish Sponsor with copies of their assurance of
compliance for the above upon request.
 
10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF and intending to be legally bound hereby, the parties have
caused this Agreement to be executed the date and year above first mentioned.


For Cleveland BioLabs, Inc.:
 

           
/s/ Michael Fonstein
       

--------------------------------------------------------------------------------

(Signature)
    Name:
Michael Fonstein
      Title:
Chief Executive Officer
      Date:
January 11, 2007
     



For Roswell Park Cancer Institute Corporation:
 

            /s/ David C. Hohn        

--------------------------------------------------------------------------------

(Signature)
    Name: David C. Hohn, MD       Title: President and Chief Executive Officer  
    Date: January 11, 2007      


11

--------------------------------------------------------------------------------



Exhibit 1.


Schedule of Payments


The funding provided by Sponsor shall be provided to CBL in two (2) installments
with the first of such installments in the amount of two million dollars
($2,000,000) being made April 1, 2007, and the second and final installment in
the amount of one million ($1,000,000) being made April 1, 2008.


12

--------------------------------------------------------------------------------





